UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 
 

ee ee i ee xX
STEVEN HIRSCH, : 19¢v10380 (DLC)
Plaintiff, : ORDER
-V-
HEAVY INC., [DOCUMENT
Defendant. : ELECTRONICALLY FILED

DOC #:

Te eee x DATE FILED: 0 //C2&0

 

 

 

 

 

DENISE COTE, District Judge:

 

On March 9, 2020, the Court received a letter requesting an
additional thirty days to submit a stipulation of dismissal or
re-open the above action. Accordingly, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by April 6, 2020. If no such
application is made by that date, the dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356

 

F.3d 492, 494 n.1 (2d Cir. 2004).
IT IS FURTHER ORDERED that there shall be no further

extensions of the April 6 date.

Dated: New York, New York
March 10, 2020

   

DENISE COTE
United States District Judge

 
